                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


JOE NATHAN GOODWIN and
NATASHA DAKON,

       Plaintiffs,
                                                      CIVIL ACTION NO.
v.                                                     5:18-cv-00030-TES

CRAWFORD COUNTY, GEORGIA, et al.,

       Defendants.


                 ORDER ON DEFENDANTS’ MOTION IN LIMINE



      Before the Court is Defendants Hollis and Neesmith’s motion in limine [Doc. 78]

in which they ask the Court to exclude the following evidence at trial: certain video

evidence of the removal of the dog's head, noncompliance with protocols of the

Crawford County health department, and the results of the dog's rabies test pursuant to

Federal Rules of Evidence 401, 402, and 403. [Doc. 78-1, p. 1]. The Court held an

evidentiary hearing and discussed the instant motion in limine with the parties. During

the hearing, the Court reviewed six video exhibits at Defendants' request. After hearing

from both sides on the issues raised in this motion, the Court informed the parties that

evidence that Plaintiff felt forced by the Defendants to remove his dog's head is

admissible to the extent such evidence provides context for Goodwin's unlawful arrest

claim or shows the officers interacting with Goodwin. See generally [Doc. 84]. However,
because the Court has already dismissed Goodwin’s substantive due process claim

against the officers for arbitrarily coercing him into removing his dog's head, it will not

permit evidence that seeks solely to further that claim. Id.; see [Doc. 76]. As explained in

greater detail below, the Court GRANTS in part and DENIES in part Defendants’

motion.

                                     BACKGROUND

       On December 1, 2017, Deputy Neesmith was dispatched to Goodwin’s home in

response to a complaint involving his dog. When Neesmith got there, he shot

Goodwin’s dog, “Big Boy,” after the dog charged at him. Not long after the dog’s death,

Investigator Hollis showed up and deliberated with Neesmith about what to do next,

with Goodwin present. After learning he may be forced to remove his dog’s head,

Goodwin instructed the officers to leave his premises. The officers declined to do so and

restrained Goodwin against his car. The officers then remained on the scene as

Goodwin ultimately cut his dog's head off and placed the head in a bag so that it could

be tested for rabies.

       Based on these events, Goodwin asserted claims against multiple defendants,

including Deputy Neesmith and Investigator Hollis, based on 42 U.S.C. § 1983 and

Georgia law. The Court dismissed all claims against Defendants—including Goodwin’s

Fourteenth Amendment substantive due process claim against the officers for

arbitrarily coercing him into removing his dog’s head—except for Goodwin’s unlawful


                                              2
arrest claim against Hollis and Neesmith. 1 Defendants now move to exclude the

aforementioned evidence.

                                             DISCUSSION

          A.      Framework for Determining if Evidence is Admissible

          The exclusion requests hinge on relevance or, in the alternative, the danger of

unfair prejudice. Federal Rule of Evidence 401 provides the test for relevancy. It

provides that evidence is relevant if (1) "it has any tendency to make a fact more or less

probable than it would be without the evidence" and (2) "the fact is of consequence in

determining the action." Fed. R. Evid. 401. If the contested evidence does not meet this

test, it is irrelevant and inadmissible. See Fed. R. Evid. 402. However, even if the

evidence is relevant, it may still be excluded if "its probative value is substantially

outweighed by a danger of one or more of the following: unfair prejudice, confusing the

issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence." Fed. R. Evid. 403.

          Excluding evidence under Rule 403 should not be done haphazardly, but

sparingly and with restraint. See Wilson v. Attaway, 757 F.2d 1227, 1242 (11th Cir. 1985).

Even though harmful evidence is "inherently prejudicial," it is only when the "unfair

prejudice substantially outweigh[s its] probative value, which permits exclusion of [a]

relevant matter under Rule 403." United States v. McRae, 593 F.2d 700, 707 (5th Cir. 1979).


1   The Court also dismissed Natasha Dakon, Goodwin’s wife, as a Plaintiff.

                                                     3
       Plaintiff's only remaining claim is the § 1983 claim against Hollis and Neesmith

for unlawful arrest. [Doc. 76]. Damages recoverable for an unlawful arrest claim include

the time spent detained "and for any damages directly resulting from that detention."

See Barts v. Joyner, 865 F.2d 1187, 1195 (11th Cir. 1989). These damages could include

"suffer[ing] because of the use of force in effecting the arrest" even absent a discrete

excessive force claim. Bashir v. Rockdale Cty., 445 F.3d 1323, 1332 (11th Cir. 2006).

However, Goodwin cannot attempt to recover from his now-dismissed substantive due

process claim because his unlawful arrest claim is separate and distinct from his

already-dismissed claim of being coerced into removing his dog's head.

       B.     Evidence of the Removal of Goodwin's Dog's Head

       As evidence for the unlawful arrest claim, the dog's head removal carries some

probative value as it completes the overall narrative for the remaining claim by

illustrating the context and background for the alleged detainment. For example, the

evidence helps explain (1) why the officers remained on the scene after Neesmith shot

Goodwin's dog, (2) why Goodwin insisted that the officers leave his property, and (3)

why the officers declined to do so. Further, the evidence showing the officers

monitoring and interacting with Goodwin while he removes his dog’s head has high

probative value for whether the officers detained Goodwin and, if so, for how long.

Thus, evidence of the removal of the dog’s head cannot be entirely separated from the

remaining unlawful arrest claim.


                                              4
       With the above framework in mind, the Court will first consider whether the six

video exhibits (or portions of them) provided by Defendants should ultimately be

excluded:

            1. Exhibit 1— Video of the removal of the dog's head

            2. Exhibit 2— News clip of Goodwin describing his version of the events

            3. Exhibit 3— Video of Goodwin's physical encounter with the officers and
               the dog's head removal

            4. Exhibit 4— Cleaner version of the part of Exhibit 3 showing the dog's head
               removal.

            5. Exhibit 5— Video of Goodwin’s physical encounter with the officers

            6. Exhibit 6— Neesmith's patrol car’s dashcam footage of the entire incident.

       First, the Court will examine Exhibit 2, the news clip containing an interview

with Plaintiff describing how he felt when he removed his dog’s head. In the context of

the unlawful arrest claim, the video is clearly irrelevant. For example, the news clip, in

and of itself, does not make Goodwin's arrest and length of detainment more or less

probable. Further, Goodwin can testify at trial to his encounter with the officers.

Accordingly, Exhibit 2 is excluded.

       Next, the Court examines the video segments showing the physical altercation

between Goodwin and the officers, Exhibit 3 from 0:00:00 to 0:00:45, Exhibit 5, and

portions of Exhibit 6. These parts of the exhibits are directly relevant because Goodwin's

physical altercation with the officers—and the events leading up to and following the


                                             5
encounter—are critical for his unlawful arrest claim. Therefore, the Court will not

exclude these segments (or specific portions) at this time.

        Third, the Court considers the video segments depicting the dog's head removal,

contained in Exhibits 1 and 4 and portions of Exhibits 3 and 6. Exhibit 1 shows Goodwin

removing his dog's head while Hollis stands over him. The second part of Exhibit 3,

starting at 0:00:45 to the end of that recording at 0:01:34, shows Goodwin placing his

dog's head in a grocery bag as Neesmith and Hollis can be heard in the background

giving instructions for transporting the dog's head to Goodwin's wife, Dakon. Exhibit 4

is a cleaner version of the latter part of Exhibit 3 (after 0:00:45). Exhibit 6 shows

Neesmith's dashcam footage of the events. Defendants move to exclude the dashcam

footage from 1:16:20 to 1:38:00, when the video shows Goodwin begins removing his

dog's head. [Doc. 78-1, p. 5]. The officers can be seen infrequently in the footage from

1:16:20 to 1:38:00. 2

        The portions of the exhibits showing the dog’s head removal meet the Rule 401

relevancy test because they tend to support the fact that the officers remained on the

scene and were monitoring Goodwin's actions as he removed his dog's head, which

directly addresses the length of his alleged illegal detention. Further, the videos provide


2The officers are in the dashcam footage after 1:16:20 during the following segments: 1:16:20—1:16:41;
1:18:50—1:19:06; 1:29:07—1:30:31; and 1:36:37—1:38:00. Starting at 1:16:20, Neesmith is on screen while
Goodwin begins to remove his dog’s head. Starting at 1:18:50, Neesmith can be seen walking up
Goodwin’s driveway as Goodwin goes inside his house. Starting at 1:29:07, Hollis and Neesmith stand
over Goodwin as he removes his dog's head with a kitchen knife. Starting at 1:36:37, Hollis and Neesmith
are on screen for two minutes watching Goodwin place his dog's head in a bag.

                                                   6
a broader context for the alleged arrest and detention. Even the portions of the dashcam

footage when the officers are not visible are relevant to the extent that the recordings

show Neesmith's patrol car remained on the scene, supporting the fact that Neesmith

was still monitoring Goodwin. Thus, in depicting events related to the unlawful arrest

claim, the videos are both relevant and probative to issues of consequence, including

the way the officers treated Goodwin after the physical altercation. See Old Chief v.

United States, 519 U.S. 172, 179 (1997) (explaining that "evidentiary relevance under Rule

401" is not "affected by the availability of alternative proofs," such as a defendant's

admissions, and that the exclusion of relevant evidence "must rest not on the ground

that other evidence has rendered it 'irrelevant,' but on its character as unfairly

prejudicial . . .").

        Still, aspects of the videos are graphic, emotionally charged, and highly

prejudicial because of their power to mislead the jury into potentially awarding

damages on Goodwin’s dismissed substantive due process claim. Further, parts of the

recordings have Goodwin editorializing his arrest—claiming he was forced to sever his

dog's head or else go to jail—which increases the likelihood that the videos could

mislead the jury into considering the now-dismissed claim. In particular, the graphic

images in Exhibit 1, Exhibit 3 after 0:00:45, and Exhibit 4, depicting Goodwin removing

his dog’s head and placing it in a plastic bag, are simply too graphic and do not directly

support Goodwin’s unlawful arrest claim. Additionally, the audio in these videos—


                                              7
Goodwin shouting that he was forced by the officers to remove his dog’s head—has a

high probability of misleading the jury as to the issue at hand. Accordingly, the video in

Exhibit 1, Exhibit 3 after 0:00:45, and Exhibit 4 are excluded pursuant to Rule 403

because of their graphic nature and the substantial likelihood they will unfairly

prejudice the jury against the Defendants and/or mislead the jury into considering

Goodwin’s dismissed substantive due process claim.

       However, the parts of Exhibit 6 (the dashcam footage with no audio) that show

the officers interacting with Goodwin and provide context for the arrest are relevant

and not unduly prejudicial because the segments lack the graphic up-close nature of the

other videos. Accordingly, only the portions of Exhibit 6 from 1:22:00 to 1:36:37, except

for when the officers appear on the screen at 1:29:07 to 1:30:31, are excluded pursuant to

Rule 403 because of those segments' likelihood to mislead the jury and correspondingly

low probative value. Fed. R. Evid. 403.

       Lastly, Defendants request the Court exclude witness testimony of the dog’s

head removal and photographic evidence of Goodwin’s blood-stained clothes. [Doc. 78-

1, pp. 4—5]. The Court agrees that evidence of Goodwin’s blood-stained clothes is

irrelevant to his unlawful arrest claim. However, evidence of Goodwin interacting with

the officers could still be admissible even if his clothes are blood-stained. Likewise,

witness testimony is permitted so long as it focuses on Goodwin’s interactions with the

officers and not Goodwin’s allegation that the officers coerced him into removing his


                                             8
dog’s head. Accordingly, the Court declines to exclude all witness testimony of the

dog’s head removal.

       C.      Evidence of Noncompliance with Crawford County’s Health Protocols
               and the Results of the Dog's Rabies Test

       Defendants also request the Court exclude any evidence that the removal of the

dog’s head did not comply with the Crawford County health protocols and results of

the dog's rabies test for lack of relevance and being unduly prejudicial. [Doc. 78-1, p. 6].

Like the other evidence discussed above, evidence of non-compliance with health

protocols and the results of the rabies test will not assist the trier of fact because it does

not qualify as relevant evidence for the unlawful arrest claim. Simply put, these pieces

of evidence do not make it more or less probable that an arrest occurred or help

determine the duration of the arrest. Accordingly, these pieces of evidence are excluded

pursuant to Rule 402. Fed. R. Evid. 402.

                                       CONCLUSION

       Based on the foregoing, Defendants' Motion in Limine [Doc. 78] is GRANTED in

part and DENIED in part. The Court DENIES as to Defendants’ motion to exclude:

            1. Exhibit 3 from 0:00:00 to 0:00:45, a video of Goodwin's physical encounter

               with the officers.

            2. Exhibit 5, a video of Goodwin’s physical encounter with the officers.

            3. Exhibit 6, Neesmith's patrol car’s dashcam footage of the entire incident,

               from 1:16:20 to 1:22:00, 1:29:07 to 1:30:31, and 1:36:37 to 1:38:00.

                                               9
          4. Witness testimony of the dog’s head removal.

       The Court GRANTS Defendants’ motion to exclude:

          1. Exhibit 1, a video of the removal of the dog's head.

          2. Exhibit 2, a news clip of Goodwin describing his version of the events.

          3. Exhibit 3 from 0:00:45 to 0:01:34, a video of the dog's head removal.

          4. Exhibit 4, a cleaner version of the part of Exhibit 3 showing the dog's head

              removal.

          5. Exhibit 6, Neesmith's patrol car’s dashcam footage of the entire incident,

              from 1:22:00 to 1:29:07 and 1:30:31 to 1:36:37.

          6. Evidence of non-compliance with the Crawford County health protocols.

          7. Evidence of results of the dog's rabies test.

          8. Evidence solely of Goodwin’s blood-stained clothes.

       In excluding these pieces of evidence, the Court complies with its "role to keep

unreliable and irrelevant information from the jury because of its inability to assist in

factual determinations, its potential to create confusion, and its lack of probative value."

Allison v. McGhan Med. Corp., 184 F.3d at 1300, 1311-12 (11th Cir. 1999).

       SO ORDERED, this 14th day of April, 2020.

                                          S/ Tilman E. Self, III
                                          TILMAN E. SELF, III, JUDGE
                                          UNITED STATES DISTRICT COURT




                                             10
